Citation Nr: 1122982	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  04-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include as due to the service-connected sinusitis.

2.  Entitlement to service connection for tinnitus, to include as due to the service-connected sinusitis.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected epiphora of the right eye.

5.  Entitlement to service connection for posttraumatic headaches.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for osteoarthritis of the knees.

8.  Entitlement to an evaluation in excess of 10 percent for sinusitis.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to a temporary total evaluation based on hospital treatment in excess of 21 days.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The rating decision on appeal specifically denied service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized that claim as shown on the title page.

In September 2003 the Veteran testified before the RO's Decision Review Officer, and in September 2005 he testified before a Veterans Law Judge at the RO.  Transcripts of both hearings are associated with the claims file.

The Board issued a decision in February 2009 that denied service connection for PTSD; the Board's action remanded the issues of service connection for hearing loss, service connection for tinnitus and evaluation of the right eye disability to the Originating Agency for further development.  The Veteran thereupon appealed the Board's decision to the Court, which issued an Order in November 2010 granting a Joint Motion of the Parties to have the Board's decision vacated and to have the case returned to the Board for actions in compliance with the Joint Motion.

The Veterans Law Judge who presided at the September 2005 hearing is no longer active at the Board.  The Veteran was advised of his entitlement to another hearing before the Board, but he advised the Board in writing in April 2011 that he declines another hearing and prefers to have adjudication proceed based on the existing record.

The issues of entitlement to service connection bilateral hearing loss and tinnitus are addressed below.  The other issues identified on the title page are addressed in the Remand that follows the Order section of the Decision that follows.

 
FINDING OF FACT

The Veteran does not have either a hearing loss disability or tinnitus that is etiologically related to active service or was caused or permanently worsened by service-connected sinusitis.



CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2010).
 
2.  Tinnitus was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts entitlement to service connection for hearing loss and tinnitus.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claim, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's full service treatment records (STRs) and service personnel records are associated with the claims files, as are relevant VA and private treatment records.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

The Board remanded the claim in February 2009 to obtain a VA examination and opinion, where the examiner would specifically state that the claims file had been reviewed before offering an opinion, which was prepared in November 2009 with addenda in May 2010 and July 2010.  The Board has reviewed the resultant reports and finds they substantially comply with the requirements of the Board's remands.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, in the November 2009 examination report, the examiner stated the claims file had been, "Reviewed."  She provided medical opinions as to whether hearing loss and tinnitus were incurred in service, which included a rationale for the opinions.  In the May 2010 addendum, the VA examiner indicated the claims file had been reviewed.  The purpose of this addendum was to address whether either disability was related to the service-connected sinusitis.  The examiner addressed the likelihood that either disability was related to sinusitis.  A second addendum was obtained in July 2010.  There, the same examiner who provided the May 2010 opinion provided a rationale for why sinusitis was not related to the low frequency decrease in the Veteran's hearing loss.
  
Accordingly, the Board will address the merits of the claims for service connection for hearing loss and tinnitus.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's DD Form 214 shows he was initially trained as a cable splicer, and he served in that capacity from August 1964 until March 1966.  The position required splicing of underground telephone cables.  In April 1966 he was retrained as an administrative specialist, comparable to civilian occupation of clerk-typist.  Neither military occupational specialty (MOS) is associated with acoustic trauma.  Performance evaluation reports associated with the personnel file do not show the Veteran was assigned to duties on the flight line at any time.
   
Service treatment records (STRs) show no hearing complaints during service.  The Veteran does not appear to have been in a hearing conservation program that would routinely be required for Air Force personnel exposed to acoustic trauma.  STRs show the Veteran was hit in the right eye during basic training in November 1964 and suffered a split tear duct, which was surgically repaired.   In his self-reported Report of Medical History in July 1968, executed in conjunction with his separation physical examination, the Veteran specifically denied ever having or having then hearing loss or ear, nose, or throat trouble.  He reported having a recent episode of right shoulder pain.  The examiner then noted, "Examinee denies all other pertinent medical or surgical history."  Report of medical examination at the time of separation includes audiometer results showing no hearing impairment at high or low frequency (numeral 0 entered at all frequencies tested).

The Veteran presented to the VA outpatient clinic in September 2000 reporting he had been treated by VA for chronic right ear hearing loss since being struck in the face in basic training in the 1960s.  He stated he would be reopening his disability case.  The clinician made no observations about the Veteran's hearing but noted an impression of facial pain and chronic hearing loss.  

The Veteran was scheduled to have a VA-contracted audiological evaluation in February 2002, but he failed to report for examination.

The Veteran had a VA Agent Orange examination in August 2003.  The examiner noted the Veteran was able to hear the spoken word without repeats.

The Veteran testified before the RO's DRO in September 2003 that he had ringing in the ears since service.  During service he was not too far from the flight line, and at one point he was given hearing protection.  After service he worked initially as a cable splicer; thereafter he worked in the post office with noisy machinery and was sometimes given ear plugs.  He noticed hearing loss over the past 20 years and becoming progressively worse.  The Veteran expressed his personal opinion that the hearing loss and tinnitus were due to the facial injury he suffered while playing basketball during basic training.

The Veteran had a VA-contracted audiological evaluation in January 2004, performed by a physician.  The Veteran reported an accident during basic training involving severe head trauma, and he stated his personal opinion that the hearing loss developed after such trauma.   He stated he worked on the flight line, during which he wore ear muff protection, and denied any other history of noisy employment.  He also complained of bilateral tinnitus. The Veteran's bilateral auditory thresholds were within the threshold comprising hearing loss disability under 38 C.F.R. § 3.385.  The examiner diagnosed bilateral mild-to-moderate flat neural hearing loss.  However, the examiner stated an opinion that the pattern of the Veteran's hearing loss was a flat one, which would not usually be associated with either noise or head trauma.  Thus, both the hearing loss and the tinnitus were not likely to be secondary to noise trauma and/or head trauma during service.  

The file contains an August 2005 treatment note by CER, a physician affiliated with Ear, Nose and Throat Associates of Springfield.  Dr. CER noted reported history of head trauma in service and tinnitus since that time.  Current hearing test showed bilateral mild sensorineural hearing loss (SNHL) with 100 percent discrimination.  Dr. CER stated the bilateral symmetrical SNHL had been stable since 2002. 

The Veteran testified before the Board in September 2005 but did not address hearing loss or tinnitus.

In a July 2007 letter Dr. CER stated he had reviewed audiological evaluations in April 2002 and August 2005, both of which showed high-tone SNHL (the Board notes that both audiological evaluations cited are in the claims file).  Dr. CER stated such hearing loss explains tinnitus and is compatible with acoustic trauma or head trauma.  Dr. CER's assessment was hearing loss secondary to acoustic trauma or noise.

Dr. CER stated in a letter dated in March 2009 that the Veteran had tinnitus, more in the left ear than the right.  Hearing test showed minimal bilaterally symmetrical SNHL, which probably accounts for the tinnitus.  Dr. CER stated that since the hearing loss was bilaterally symmetrical it was probably not related to the blow on the head but rather to service-related acoustic trauma related to aircraft noise, since he had not worked in a high-noise environment since that time.

The Veteran had a VA audiological evaluation in November 2009, performed by a Doctor of Audiology (Au.D.), who reviewed the claims file and noted the Veteran's audiological history in detail.  The Veteran reported exposure to some aircraft noise during service.  He reported low noise occupations until he began work as a mail handler for the post office, after which he worked for 20 years in a high-noise environment without ear protection.  The Veteran also reported head trauma during service, for which he had service-connected disability for an eye injury.  The Veteran complained of tinnitus for the past two years.  Audiological evaluation did not show a hearing loss disability under the criteria of 38 C.F.R. § 3.385.  The examiner diagnosed mild-to-moderately severe high frequency hearing loss in the left ear and mild high frequency hearing loss in the right ear.  The examiner stated an opinion that the hearing loss and tinnitus were not due to the in-service tear duct injury since hearing was shown to be normal on separation from service and since tinnitus has reported onset two years prior to examination.  However, the examiner recommended evaluation by a specialist to determine whether hearing loss could be due to the service-connected sinusitis.

The Veteran was subsequently examined in May 2010 by a VA physician specializing in otolaryngology.  The examiner reviewed the claims file.  Clinical examination of the ear was normal.  The examiner also reviewed the audiological evaluation and stated an opinion that the Veteran's complaints of hearing loss and tinnitus are less likely than not to be due to sinusitis and to have begun during or as a result of his time in service.  In an addendum in July 2010, the examiner explained that because sinusitis has never been known to cause low-frequency hearing loss, the Veteran's low-frequency hearing loss was not likely due to active service; the remainder of his symptoms (high-frequency hearing loss and tinnitus) had been addressed in the November 2009 evaluation.

On review of the evidence above, the Board notes at the outset that hearing loss is not shown in service, as demonstrated by the Veteran's normal hearing in his discharge examination.  However, the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.   Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this case there is conflicting medical opinions regarding a relationship between active service and hearing loss/tinnitus, with Dr. CEF, endorsing such a relationship, and several different VA examiners, asserting contrary opinions.

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds, for the reasons expressed below, that the opinions of the VA examiners are more probative than the opinion expressed by Dr. CEF.

At the outset, the opinion of Dr. CEF is expressly based on his acceptance of the Veteran's assertion of acoustic trauma due to aircraft noise during service and his assertion of no significant occupational noise exposure after service.  However, an examination that relies on an inaccurate history is inadequate for rating purposes.  West v. Brown, 7 Vet. App. 70, 78 (1994).  In this case, the Veteran's account to Dr. CEF of no significant occupational noise exposure after service is contradicted by his admission to the VA examiner of a 20-year history or significant noise exposure in the post office, which is consistent with his earlier testimony to the DRO in September 2003.  

However, the Board cannot discount a medical opinion solely because it is based on history provided by the veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record; see Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds the noted inconsistencies in the Veteran's statement to Dr. CEF regarding post-service occupational acoustic trauma render those statements not credible, and Dr. CEF's reliance on those statements weighs against the probative value of  Dr. CEF's opinion.

In contrast, the VA examiners (two physicians and one Au.D.) who opined against service connection, had the benefit of reviewing the Veteran's claims file, which specifically includes STRs, and indeed the most recent VA examiner had the clinical records from Dr. CEF's office.  Greater weight may be placed on one physician's than another's depending on factors such as whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the VA examiners clearly had a broader base of information on which to base their opinions, and those opinions are accordingly more probative.

Finally, a factor for assessing the probative value of a medical opinion is the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, Dr. CEF stated a competent opinion that the Veteran's pattern of SNHL is consistent with acoustic trauma and with head trauma, although he  later retracted the opinion regarding head trauma and associated the SNHL with acoustic trauma only (which he presumptively associated with active service).  However, the VA examiner provided an even more thorough opinion showing why the Veteran's current hearing loss and tinnitus were not likely related to service or to the service-connected sinusitis.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson, 7 Vet. App. 36, 40.
  
For the reasons cited above, the Board finds the most competent and probative medical opinion of record shows the claimed hearing loss and tinnitus are not likely related to service, whether from acoustic trauma or head injury, or related to the service-connected sinusitis.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his testimony, his correspondence to VA and his statements to medical providers.

The Veteran has variously asserted onset of chronic hearing loss and tinnitus since his head injury during basic training.  Service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Further, lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Veteran's account of chronic hearing loss since head trauma in service is disproved by his normal hearing examination at the time of his discharge from service, which was four years after the trauma in question and more importantly in his specific denial at service separation of any history of hearing loss or of ear, nose, or throat trouble.  The Veteran attested to the truth of his statements at that time.  See "Warning" section above his signature.  The examiner noted the Veteran "denies all other pertinent medical or surgical history."  The Board accords the statements the Veteran made in service more probative value, as he made them contemporaneously with the time period in question.  The Veteran's account of tinnitus since head trauma is internally inconsistent with his account to the VA examiner of tinnitus beginning two years previously.  For these reasons, the Board finds the Veteran's unsupported account of chronic hearing loss and/or tinnitus to be not credible, and such allegations are, in fact, rejected.

In sum, the Board has found the criteria for service connection for hearing loss and tinnitus are not met on either a direct or secondary basis.  Accordingly, the claims must be denied.

The evidence in this case preponderates against the claims and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Joint Motion for Remand asserted VA has failed in the Duty to Assist because VA has not attempted to contact two persons the Veteran identified as being potentially being able to verify his claimed in-service-stressors.  Those two persons were named as First Lieutenant (1LT) Byrne and Technical Sergeant (TSGT) Roy E. Mayne.  

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).  Accordingly, the issue of entitlement to service connection for PTSD must be remanded to the Originating Agency for the purpose of conducting additional development in compliance with the Joint Remand. 

The rating decision on appeal denied service connection for PTSD because the evidence did not show an in-service stressor.  However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

In regard to the issue of entitlement to increased evaluation for the service-connected epiphora of the right eye, the Veteran's last VA eye examination was performed in September 2008.  The Board accordingly finds the Veteran should be afforded a new VA examination of the eyes to determine the current disability picture; see 38 C.F.R. § 3.159(c)(4).

Finally, on review of the file the RO issued a rating decision in September 2008 that denied service connection for posttraumatic headaches, low back condition, skin condition, and osteoarthritis of the knees; continued current 10 percent rating for service-connected sinusitis; and, denied entitlement to a TDIU; the Veteran submitted a timely Notice of Disagreement (NOD) in July 2009.  Similarly, the RO issued a rating decision in July 2009 that denied entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days, and the Veteran filed a timely NOD in August 2009.  There is no indication in the claims file that a Statement of the Case (SOC) has yet been issued on these issues.  Because the NOD placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should issue to the Veteran and his representative a statement of the case on the following issues: entitlement to service connection for posttraumatic headaches, low back condition, skin condition, and osteoarthritis of the knees; entitlement to a rating higher than 10 percent rating for sinusitis; entitlement to a TDIU; and, entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days.  If the Veteran perfects an appeal with respect to any of those issues, the RO or the AMC should ensure that any indicated development is completed before such issues are certified for appellate consideration.    

2.  The RO or the AMC should undertake appropriate development to locate 1LT Byrne and TSGT Roy E. Mayne and solicit their assistance in verifying the stressors reported by the Veteran.  The efforts made by the RO or AMC in this regard should be documented in the claims file.  The RO should also undertake any appropriate stressor development warranted under the current 38 C.F.R. § 3.304(f)(3) cited above.

3.  The Veteran should be afforded an examination by an examiner with appropriate expertise to determine the nature and extent of the Veteran's service-connected epiphora of the right eye.  The claims folder must be made available to and reviewed by the examiner.  

All indicated studies should be performed.  

To the extent possible, the examiner should distinguish the manifestations of the service-connected disability from those of any comorbid nonservice-connected disorders (e.g., fracture in the right orbit in October 2008).  The examiner should also provide an opinion concerning the impact of the service-connected right eye disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and should afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


